DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.
 
Response to Arguments
Examiner would like to note that Applicant’s response filed 09/06/2022 does not address the rejection of claim 5 under 35 U.S.C. 112(b) regarding the claim element “the stereotactic frame”.
Applicant’s arguments with respect to claims 1-9 in Applicant’s responses filed 09/06/2022 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, newly found prior art Piron US 20160113728 has been applied, in combination, regarding the limitations directed to "the tracking data frame includes positions of a second plurality of tracked markers that are disposed on the end-effector of the robot arm”, for claim 1 and "a position of the robot arm is determined by tracking positions of a plurality of tracking markers disposed on the end-effector”, for claims 5 and 6. 

	Claim Objections
Claim 6 is objected to because of the following informalities:
In line 4 of claim 6, “end effector” should be amended to recite --end-effector-- to for consistency.
Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the stereotactic fixture" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Seeley, et al., US 20030088179 in view of Piron US 20160113728 and Robbins, et al., US 20110098553.

Regarding claim 1, Seeley teaches a surgical system (see system 10 of fig. 1) comprising: 
an intraoperative surgical tracking computer (see item 30 of fig. 1 and paragraph 36 for the workstation ) comprising: 
a processor circuit (paragraph 44 states that the workstation is a conventional data processing workstation including a processor (paragraph 46)); and 
a memory comprising machine-readable instructions configured to cause the processor circuit (see paragraph 52 for the non-volatile memory) to: 
provide a medical image volume defining an image space (see paragraph 20-21 for the volumetric data set indicative of the image space), the medical image volume comprising: 
an anatomical feature of a patient (see fig. 1 and paragraph 42 for the patient); 
a registration fixture (see fluoroscope calibration fixture 50 of fig. 3 including a releasable clamp assembly 51 of fig. 3 and paragraph 47) comprising a plurality of fiducial markers (see the array of radiopaque point-like markers 54 of fig. 3); 
wherein the registration fixture is configured to be fixed with respect to the anatomical feature of the patient; (see paragraph 42 for how the calibration fixture 50 is positioned relative to the patient’s body); and 
based on the medical image volume, determine a position of each the fiducial marker of the plurality of markers with respect to the image space (see paragraph 42 for the characterization of the positions of the plurality of markers affixed to the calibration fixture); 
determine, based on the determined positions of the plurality of fiducial markers, a position and orientation of the registration fixture with respect to the anatomical feature (see paragraph 49 which states that “The tracking element T2 (FIG. 3) may, for example, be a point-origin defining tracking element that identifies the spatial coordinates and orientation of its housing, hence, with a rigid coordinate transform, also specifies the position and orientation coordinates of the object to which it is attached. Thus, the tracking element T2 may with one measurement determine the positions of all markers in the calibration fixture, and the position and orientation of the fixture itself or the horizontal surface of the camera assembly”, so that when fixed with respect to the patient, the patient’s positions and orientations can be tracked based on the measurements obtained from tracking the markers of the calibration fixture); 
provide a tracking data frame defining a tracking space (see paragraph 69 for the coordinate axes determination), the tracking data frame comprising positions of a first plurality of tracked markers that are fixed with respect to the registration fixture (see paragraph 71-72 for the tracker elements); and 
based on the tracking data frame, determine a position of the anatomical feature with respect to the first plurality of tracked markers in the tracking space (see paragraph 73-74 for the discussion of how the patient’s position is determined based on the tracking elements); and 
a surgical robot comprising: a robot arm configured to position a surgical end-effector (see paragraph 22 for the robotic elements with linkages and supports); and 
a controller (see paragraph 44 for the workstation) connected to the robot arm (fig. 1), wherein the controller is configured to perform operations comprising: 
based on the tracking data frame, determining a position of the robot arm with respect to the tracking space (see paragraph 22); 
Seeley does not teach wherein the tracking data frame includes positions of a second plurality of tracked markers that are disposed on the end-effector of the robot arm;
determining, based on the determined position and orientation of the anatomical feature with respect to the tracking space and the determined position and orientation of the robot arm with respect to the tracking space, a position and orientation of the anatomical feature with respect to the robot arm; and 
controlling movement of the robot arm based on the determined position and orientation of the anatomical feature with respect to the robot arm to position the surgical end-effector relative to a location on the patient to facilitate surgery on the patient.
Piron teaches adaptively and intraoperatively configuring an automated arm used during a medical procedure (see abstract), including a navigation system 200 of fig. 1 for tracking objects within a common coordinate frame (paragraph 80), wherein the tracking data frame (common coordinate frame of paragraph 80) includes positions of a second plurality of tracked markers (tracking markers 246) that are disposed on the end-effector of the robot arm (see paragraph 65 and fig. 2);
determining, based on the determined position and orientation of the anatomical feature with respect to the tracking space (paragraph 91) and the determined position and orientation of the robot arm with respect to the tracking space (paragraph 80), a position and orientation of the anatomical feature with respect to the robot arm (paragraph 106 describes automatically moving the robotic arm to a position relative to the target based on the predetermined pose and orientation for the robotic arm and the target as outlined in fig. 11); and 
controlling movement of the robot arm based on the determined position and orientation of the anatomical feature with respect to the robot arm to position the surgical end-effector relative to a location on the patient to facilitate surgery on the patient (paragraph 107 describes such predefined alignment of the end effector and the target as a zero position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Seeley’s system, such that the tracking data frame includes positions of a second plurality of tracked markers that are disposed on the end-effector of the robot arm, determining, based on the determined position and orientation of the anatomical feature with respect to the tracking space and the determined position and orientation of the robot arm with respect to the tracking space, a position and orientation of the anatomical feature with respect to the robot arm, and controlling movement of the robot arm based on the determined position and orientation of the anatomical feature with respect to the robot arm to position the surgical end-effector relative to a location on the patient to facilitate surgery on the patient, as taught by Piron to improve the accuracy of determining dimensions and orientations of objections within the surgical scene. See paragraph 3. Furthermore, the modification would allow for improved access to the region of interest of the patient. See paragraph 4.
Seeley in view of Prion does not teach wherein the surgical system includes a stereotactic frame configured to be fixed to a patient's head; wherein the registration fixture is coupled to the stereotactic frame and the first plurality of tracked markers are coupled to a mounting arm.
However, Robbins teaches an image guidance system in fig. 1 including a head fixation device 53 of fig. 3, wherein the surgical system includes a stereotactic frame (head fixation device 54 of fig. 3 and paragraph 177) configured to be fixed to a patient's head (see fig. 3); wherein the registration fixture (head fixation device 53) is coupled to the stereotactic frame (head fixation device 54) and the first plurality of tracker markers (see markers 67 in fig. 3) are coupled to a mounting arm (clamp element 56 of fig. 3 and paragraph 176).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Seeley’s fixture as modified by Prion, such that the surgical system includes a stereotactic frame configured to be fixed to a patient's head and the registration fixture is coupled to the stereotactic frame and the first plurality of tracked markers are coupled to a mounting arm, as taught by Robbins, which includes a stereotactic frame that is configured to be fixed to a patient's head and wherein the registration fixture is coupled to the stereotactic frame and the tracking data frame is coupled to a mounting arm so that for use of  markers in a tracking system multiple markers may be used and configured in a unique geometric pattern, where each unique pattern and associated markers are affixed to an object that needs to be tracked. This allows the tracking system to identify and track objects using multiple markers. See paragraph 31 of Robbins. 

Regarding claim 2, Seeley in view of Piron and Robbins teaches all the limitations of claim 1 above. 
Seeley further teaches a computerized tomography (CT) scanning device (see fig. 1 and paragraph 36 for the C-arm) configured to: 
capture a CT image of a stereotactic frame (fixture 50) that is fixed to the patient, the anatomical feature of the patient, and a CT localizer that is removably attached to the stereotactic frame, the CT localizer comprising the plurality of fiducial markers (see paragraphs 60-61 for the CT image); and 
provide the CT image to the intraoperative surgical tracking computer, wherein the medical image volume is based on the CT image (see paragraph 62 for the use of the CT images to establish the coordinate system by the processor).

Regarding claim 3, Seeley in view of Piron and Robbins teaches all the limitations of claim 1 above. 
Sealey further teaches a fluoroscopy (fluoro) image capture device (see fig. 1 for system 10) comprising: 
an image intensifier (camera 24 of fig. 1), wherein the registration fixture comprises a fixture (T2 of fig. 1) fixedly attached to the image intensifier (see fig. 1 and paragraph 40), 
wherein the fluoro image capture device (see fig. 1 for system 10) is configured to: 
capture a first fluoro image of the registration fixture, the anatomical feature of the patient, and the plurality of fiducial markers from a first fluoro image perspective (see the protocol in fig. 4 and paragraph 51 and paragraph 20 for a first of the plurality of fluoroscope shots), 
wherein the plurality of fiducial markers causes a first plurality of shadows on the first fluoro image that are fixed from a first perspective with respect to the registration fixture (see paragraph 50 which states that for each of the markers “when more than one array at different depths is used, the patterns are positioned so that as the source/camera alignment changes, BBs of one pattern cast shadows substantially distinct from those of the other pattern(s)”, hence teaching the first plurality of shadows); 
capture a second fluoro image of the registration fixture, the anatomical feature of the patient, and the plurality of fiducial markers from a second fluoro image perspective different from the first fluoro image perspective (see the protocol in fig. 4 and paragraph 51 and paragraph 20 for a first of the plurality of fluoroscope shots), 
wherein the plurality of fiducial markers causes a second plurality of shadows on the second fluoro image that are fixed from a second perspective with respect to the registration fixture  (see paragraph 50 which states that for each of the markers “when more than one array at different depths is used, the patterns are positioned so that as the source/camera alignment changes, BBs of one pattern cast shadows substantially distinct from those of the other pattern(s)”, hence teaching the first plurality of shadows); and 
provide the first fluoro image and the second fluoro image to the intraoperative surgical tracking computer (see fig. 7 and paragraph 71), 
wherein the medical image volume is based on the first fluoro image and the second fluoro image (see fig. 7 and paragraph 67).

Regarding claim 4, Seeley in view of Piron and Robbins teaches all the limitations of claim 1 above. 
Seeley further teaches an intraoperative tracking device (see the tracking system in paragraph 22) comprising a plurality of tracking cameras (see paragraph 19 for the camera used in tracking the markers), the intraoperative tracking device configured to:
capture, by the plurality of tracking cameras, a plurality of tracking images of the first plurality of tracked markers and the patient (see paragraph 36); and 
provide the plurality of tracking images to the intraoperative surgical tracking computer (see paragraph 42), 
wherein the tracking data frame is based on the plurality of tracking images (see paragraph 22).

Regarding claim 5, Seeley teaches a surgical system (see system 10 of fig. 1) comprising: 
an intraoperative surgical tracking computer (see item 30 of fig. 1 and paragraph 36 for the workstation); 
a display system (see display 32 of fig. 1 and paragraph 36) operationally coupled to the tracking computer (see paragraph 36 which states that the display 32 is part of the workstation); 
a registration fixture (see fluoroscope calibration fixture 50 of fig. 3 including a releasable clamp assembly 51 of fig. 3 and paragraph 47) that is configured to be fixed to the anatomical feature of the patient (see paragraph 42 for how the fixture is positioned relative to the patient’s body); and 
a plurality of fiducial markers (see the array of radiopaque point-like markers 54 of fig. 3) that are fixed with respect to the registration fixture (see paragraph 47 which includes that the point-like markers 54 are held by sheets 52 of radiolucent material which are embedded in the releasable clamp assembly 51. Also see fig. 3 for the illustration of the markers 54, the sheets 52 and the clamp 51 of the calibration fixture 50); 
a surgical robot comprising: a robot arm configured to position a surgical end-effector (see paragraph 22 for the robotic elements with linkages and supports); and 
Seeley does not teach a controller connected to the robot arm, wherein the controller is configured to perform operations including controlling movement of the robot arm based on a determined position and orientation of the anatomical feature with respect to the robot arm to position the surgical end-effector relative to a location on the patient to facilitate surgery on the patient, wherein a position of the robot arm is determined by tracking positions of a plurality of tracking markers  disposed on the end-effector, and an imaging device operationally coupled to the surgical robot and the interoperative surgical tracking computer.
Piron teaches adaptively and intraoperatively configuring an automated arm used during a medical procedure (see abstract), including a navigation system 200 of fig. 1 for tracking objects within a common coordinate frame (paragraph 80), a controller (controller 865) connected to the robot arm (see paragraphs 202-203), wherein the controller is configured to perform operations including controlling movement of the robot arm based on a determined position and orientation of the anatomical feature with respect to the robot arm to position the surgical end-effector relative to a location on the patient to facilitate surgery on the patient (see paragraphs 196-200), wherein a position of the robot arm (automated arm 102) is determined by tracking positions of a plurality of tracking markers (tracking markers 246)  disposed on the end-effector (see paragraph 65 and fig. 2), and an imaging device (display 111) operationally coupled to the surgical robot and the interoperative surgical tracking computer (paragraphs 61-62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Seeley’s system, with a controller connected to the robot arm, wherein the controller is configured to perform operations including controlling movement of the robot arm based on a determined position and orientation of the anatomical feature with respect to the robot arm to position the surgical end-effector relative to a location on the patient to facilitate surgery on the patient, wherein a position of the robot arm is determined by tracking positions of a plurality of tracking markers  disposed on the end-effector, and an imaging device operationally coupled to the surgical robot and the interoperative surgical tracking computer, as taught by Piron to improve the accuracy of determining dimensions and orientations of objections within the surgical scene. See paragraph 3. Furthermore, the modification would allow for improved access to the region of interest of the patient. See paragraph 4.
Seeley in view of Piron does not teach wherein the registration fixture is coupled to the stereotactic frame.
However, Robbins teaches an image guidance system in fig. 1 including a head fixation device 53 of fig. 3, wherein the surgical system includes a stereotactic frame (head fixation device 54 of fig. 3 and paragraph 177) configured to be fixed to a patient's head (see fig. 3) wherein the registration fixture (head fixation device 53) is coupled to the stereotactic frame (head fixation device 54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Seeley’s fixture as modified by Piron, with Robbins stereotactic frame that is configured to be fixed to a patient's head and wherein the registration fixture is coupled to the stereotactic frame and the tracking data frame is coupled to a mounting arm so that for use of  markers in a tracking system multiple markers may be used and configured in a unique geometric pattern, where each unique pattern and associated markers are affixed to an object that needs to be tracked. This allows the tracking system to identify and track objects using multiple markers. See paragraph 31 of Robbins. 

Regarding claim 9, Seeley in view of Piron and Robbins teaches all the limitations of claim 6 above.
Seeley fails to teach wherein the surgical end-effector includes a guide tube configured to hold a surgical instrument.
However, Prion further teaches a guide tube (port 100 of fig. 16B) configured to hold a surgical instrument (paragraph 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Seeley’s system, such that the surgical end-effector includes a guide tube configured to hold a surgical instrument, as taught by Piron to improve the accuracy of determining dimensions and orientations of objections within the surgical scene. See paragraph 3. Furthermore, the modification would allow for improved access to the region of interest of the patient. See paragraph 4.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Piron in view of Robbins.

Regarding claim 6, Piron teaches a surgical robotic system for use in cranial surgical procedures (see fig. 4) comprising: a robotic base (428), a display (display 111) and a robotic arm (102) extending from the robot base (see fig. 4B and paragraph 71), an end effector (104) coupled to the robotic arm (see paragraph 65 and fig. 2) and configured to hold a surgical instrument for use in cranial surgical procedures (paragraph 64); 
an imaging device (display 111) operationally coupled to the robotic system and the stereotactic frame (paragraphs 61-62)
a registration fixture (tracking probe of paragraph 68) that is configured to be fixed to an anatomical feature of the patient (see paragraph 68); 
a plurality of fiducial markers (tracking markers 116) that are fixed with respect to the registration fixture (paragraph 68 and fig. 3); 
a controller (controller 865) connected to the robot arm (see paragraphs 202-203), wherein the controller is configured to perform operations including controlling movement of the robot arm based on a determined position and orientation of the anatomical feature with respect to the robot arm to position the surgical end-effector relative to a location on the patient to facilitate the cranial surgery on the patient (see paragraphs 196-200), 
wherein a position of the robot arm (automated arm 102) is determined by tracking positions of a plurality of tracking markers (tracking markers 246) disposed on the end-effector (see paragraph 65 and fig. 2), 
Piron does not teach a stereotactic frame configured to be fixed to a patient's head; and wherein the registration fixture is coupled to the stereotactic frame.
However, Robbins teaches an image guidance system in fig. 1 including a head fixation device 53 of fig. 3, wherein the surgical system includes a stereotactic frame (head fixation device 54 of fig. 3 and paragraph 177) configured to be fixed to a patient's head (see fig. 3) wherein the registration fixture (head fixation device 53) is coupled to the stereotactic frame (head fixation device 54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Piron’s system with Robbins stereotactic frame configured to be fixed to a patient's head; and wherein the registration fixture is coupled to the stereotactic frame, so that for use of  markers in a tracking system multiple markers may be used and configured in a unique geometric pattern, where each unique pattern and associated markers are affixed to an object that needs to be tracked. This allows the tracking system to identify and track objects using multiple markers. See paragraph 31 of Robbins. 

Regarding claim 7, Piron in view of Robbins teaches all the limitations of claim 6 above. 
Piron does not teach wherein the imaging device is a telescoping C-arm scanner.
However, Ribbon further teaches wherein the imaging device is a telescoping C-arm scanner (paragraph 160).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Piron’s system such that the imaging device is a telescoping C-arm scanner, as taught by Robbins, so that for use of  markers in a tracking system multiple markers may be used and configured in a unique geometric pattern, where each unique pattern and associated markers are affixed to an object that needs to be tracked. This allows the tracking system to identify and track objects using multiple markers. See paragraph 31 of Robbins. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Piron in view of Robbins, as applied to claim 6, and further in view of Seeley.

Regarding claim 8, Piron in view of Robbins teaches all the limitations of claim 6 above. 
Piron in view of Ribbon fails to teach wherein the imaging device is a fluoroscope.
However, Seeley teaches a system employing a tracker and a set of substantially non-shadowing point markers, arranged in a fixed pattern or set in a fluoroscope calibration fixture that is imaged in each shot, including a fluoroscope 20 as shown in fig. 1. Also see paragraph 36. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Piron’s system, as modified by Robbins, such that the imaging device comprises a fluoroscope, as taught by Seeley, which allows fast and effective imaging for image guided surgery. See paragraph 76 of Seeley. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 10 of copending Application No. 17/121091 (US 20210121249 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the claims mentioned above of the instant application are also recited in the claims mentioned above of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application 16362879
Copending Application No. 17121091
1. A surgical system comprising: 
an intraoperative surgical tracking computer comprising: 
a processor circuit; and 
a memory comprising machine-readable instructions configured to cause the processor circuit to: 
provide a medical image volume defining an image space, the medical image volume comprising: an anatomical feature of a patient; 
a registration fixture comprising a plurality of fiducial markers; 
wherein the registration fixture is configured to be fixed with respect to the anatomical feature of the patient
based on the medical image volume, determine a position of each fiducial marker of the plurality of fiducial markers with respect to the image space; 
wherein the tracking data frame includes positions of a second plurality of tracked markers that are disposed on the end- effector of the robot arm
determine, based on the determined positions of the plurality of fiducial markers, a position and orientation of the registration fixture with respect to the anatomical feature; 
provide a tracking data frame defining a tracking space, the tracking data frame comprising positions of a first plurality of tracked markers that are fixed with respect to the registration fixture; and 
based on the tracking data frame, determine a position of the anatomical feature with respect to the first plurality of tracked markers in the tracking space; and a surgical robot comprising: 
a robot arm configured to position a surgical end-effector; and a controller connected to the robot arm, wherein the controller is configured to perform operations comprising: 
based on the tracking data frame, determining a position of the robot arm with respect to the tracking space; 
determining, based on the determined position and orientation of the anatomical feature with respect to the tracking space and the determined position and orientation of the robot arm with respect to the tracking space, a position and orientation of the anatomical feature with respect to the robot arm; and 
controlling movement of the robot arm based on the determined position and orientation of the anatomical feature with respect to the robot arm to position the surgical end-effector relative to a location on the patient to facilitate surgery on the patient
wherein the surgical system includes a stereotactic frame configured to be fixed to a patient's head; wherein the registration fixture is coupled to the stereotactic frame and the tracking data frame is coupled to a mounting arm.
9. A surgical robot system comprising: 


a registration fixture, having one or more registration markers, indicating a location of a target anatomical structure in the navigational space and one or more registration fiducials indicating a location of the target anatomical structure in an image space; wherein the surgical robot system is configured to associate the location of the target anatomical structure with the patient fixture instrument in the navigational space and the image space taking into account (1) a relationship between the one or more registration markers and the one or more fiducials and (2) a relationship between the registration makers and the DRB markers, and wherein the patient fixture instrument is located in a position different from the target anatomical structure.
10. The robot system of claim 9, further comprising a display configured to show a graphical representation of the target anatomical structure in relation to a surgical instrument, wherein the surgical instrument comprises instrument markers.








1. A surgical robot system comprising: a surgical robot base; a surgical robot arm electronically coupled to the surgical robot base; and an end-effector, coupled to the surgical robot arm, having a guide tube configured to receive an instrument assembly, the instrument assembly containing one or more grooves disposed along a length of the instrument assembly, wherein the guide tube is configured to engage at least one of the grooves to restrict rotational movement of the instrument assembly within the guide tube.














a dynamic reference base (DRB) attached to patient fixture instrument, wherein the dynamic reference base has one or more DRB markers indicating a position of the patient fixture instrument in a navigational space; 



Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/380413 (US20200297228A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the claims mentioned above of the instant application are also recited in the claims mentioned above of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application 16362879
Copending Application No. 16380413
1. A surgical system comprising: 
an intraoperative surgical tracking computer comprising: 
a processor circuit; and 
a memory comprising machine-readable instructions configured to cause the processor circuit to: 
provide a medical image volume defining an image space, the medical image volume comprising: an anatomical feature of a patient; 
a registration fixture comprising a plurality of fiducial markers; 
wherein the registration fixture is configured to be fixed with respect to the anatomical feature of the patient
based on the medical image volume, determine a position of each fiducial marker of the plurality of fiducial markers with respect to the image space; 
determine, based on the determined positions of the plurality of fiducial markers, a position and orientation of the registration fixture with respect to the anatomical feature; 
provide a tracking data frame defining a tracking space, the tracking data frame comprising positions of a first plurality of tracked markers that are fixed with respect to the registration fixture; and 
based on the tracking data frame, determine a position of the anatomical feature with respect to the first plurality of tracked markers in the tracking space; and a surgical robot comprising: 
a robot arm configured to position a surgical end-effector; and a controller connected to the robot arm, wherein the controller is configured to perform operations comprising: 
based on the tracking data frame, determining a position of the robot arm with respect to the tracking space; 
determining, based on the determined position and orientation of the anatomical feature with respect to the tracking space and the determined position and orientation of the robot arm with respect to the tracking space, a position and orientation of the anatomical feature with respect to the robot arm; and 
controlling movement of the robot arm based on the determined position and orientation of the anatomical feature with respect to the robot arm to position the surgical end-effector relative to a location on the patient to facilitate surgery on the patient
wherein the surgical system includes a stereotactic frame configured to be fixed to a patient's head; 
wherein the registration fixture is coupled to the stereotactic frame and the tracking data frame is coupled to a mounting arm.

17. A robotic system comprising: a robotic arm coupled to a base; a display coupled to the base; an imaging device operationally coupled to the robotic arm and the display; a processor circuit; and a memory comprising machine-readable instructions configured to cause the processor circuit to: provide a medical image volume defining an image space, the medical image volume comprising: an anatomical feature of a patient; a registration fixture that is fixed with respect to the anatomical feature of the patient; and a plurality of fiducial markers that are fixed with respect to the registration fixture; based on the medical image volume, determine, for each fiducial marker of the plurality of fiducial markers, a position of the fiducial marker with respect to the image space; determine, based on the determined positions of the plurality of fiducial markers, a position and orientation of the registration fixture with respect to the anatomical feature; provide a tracking data frame defining a tracking space, the tracking data frame comprising positions of a first plurality of tracked markers that are fixed with respect to the registration fixture; and based on the tracking data frame, determine a position of the anatomical feature with respect to the first plurality of tracked markers in the tracking space, an electrode configured to be positioned within the anatomical feature, wherein the anatomical feature is a cerebral cortex.

Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 17 of copending Application No. 15629043 (US20170348061A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the claims mentioned above of the instant application are also recited in the claims mentioned above of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application 16362879
Copending Application No. 15629043
1. A surgical system comprising: 
an intraoperative surgical tracking computer comprising: 
a processor circuit; and 
a memory comprising machine-readable instructions configured to cause the processor circuit to: 
provide a medical image volume defining an image space, the medical image volume comprising: an anatomical feature of a patient; 
a registration fixture comprising a plurality of fiducial markers; 
wherein the registration fixture is configured to be fixed with respect to the anatomical feature of the patient
based on the medical image volume, determine a position of each fiducial marker of the plurality of fiducial markers with respect to the image space; 
determine, based on the determined positions of the plurality of fiducial markers, a position and orientation of the registration fixture with respect to the anatomical feature; 
provide a tracking data frame defining a tracking space, the tracking data frame comprising positions of a first plurality of tracked markers that are fixed with respect to the registration fixture; and 
based on the tracking data frame, determine a position of the anatomical feature with respect to the first plurality of tracked markers in the tracking space; and a surgical robot comprising: 
a robot arm configured to position a surgical end-effector; and a controller connected to the robot arm, wherein the controller is configured to perform operations comprising: 
based on the tracking data frame, determining a position of the robot arm with respect to the tracking space; 
determining, based on the determined position and orientation of the anatomical feature with respect to the tracking space and the determined position and orientation of the robot arm with respect to the tracking space, a position and orientation of the anatomical feature with respect to the robot arm; and 
controlling movement of the robot arm based on the determined position and orientation of the anatomical feature with respect to the robot arm to position the surgical end-effector relative to a location on the patient to facilitate surgery on the patient
wherein the surgical system includes a stereotactic frame configured to be fixed to a patient's head; 
wherein the registration fixture is coupled to the stereotactic frame and the tracking data frame is coupled to a mounting arm.

1. (Currently Amended) A surgical robot system comprising: a robot arm, a robot base and a display coupled to the robot base, the robot arm extending from the robot base and configured to perform surgical procedures; at least two dynamic reference bases (DRB) each attached to a first and second patient fixture instrument, respectively, wherein the at least two dynamic reference bases each have one or more markers indicating a position of the respective patient fixture instrument in a navigational space; a registration fixture, having one or more registration markers, indicating a location of a target anatomical structure in the navigational space and one or more registration fiducials indicating a location of the target anatomical structure in an image space; wherein the surgical robot system is configured to associate the location of the target anatomical structure with each of the first and second patient fixture instruments in the navigational space and the image space taking into account (1) a relationship between the one or more registration markers and the one or more fiducials and (2) a relationship between the registration markers and the markers of the at least two dynamic reference bases, and wherein each of the first and second patient fixture instruments are located in a position different from the target anatomical structure, wherein the robot arm is configured to selectively move an end effector along a x, y, and z axes and configured for selective rotation about one of the x, y, and z axes based on a chosen surgical procedure, and 
wherein position data from each one of the at least two dynamic reference bases is continuously given an accuracy weight and the position data from the more accurate dynamic reference base is weighed more strongly than the position data from the less accurate dynamic reference base for tracking patient anatomy without the need to recalibrate the two dynamic reference bases.

1. A surgical system comprising: 
an intraoperative surgical tracking computer comprising: 
a processor circuit; and 
a memory comprising machine-readable instructions configured to cause the processor circuit to: 
provide a medical image volume defining an image space, the medical image volume comprising: an anatomical feature of a patient; 
a registration fixture comprising a plurality of fiducial markers; 
wherein the registration fixture is configured to be fixed with respect to the anatomical feature of the patient
based on the medical image volume, determine a position of each fiducial marker of the plurality of fiducial markers with respect to the image space; 
determine, based on the determined positions of the plurality of fiducial markers, a position and orientation of the registration fixture with respect to the anatomical feature; 
provide a tracking data frame defining a tracking space, the tracking data frame comprising positions of a first plurality of tracked markers that are fixed with respect to the registration fixture; and 
based on the tracking data frame, determine a position of the anatomical feature with respect to the first plurality of tracked markers in the tracking space; and a surgical robot comprising: 
a robot arm configured to position a surgical end-effector; and a controller connected to the robot arm, wherein the controller is configured to perform operations comprising: 
based on the tracking data frame, determining a position of the robot arm with respect to the tracking space; 
determining, based on the determined position and orientation of the anatomical feature with respect to the tracking space and the determined position and orientation of the robot arm with respect to the tracking space, a position and orientation of the anatomical feature with respect to the robot arm; and 
controlling movement of the robot arm based on the determined position and orientation of the anatomical feature with respect to the robot arm to position the surgical end-effector relative to a location on the patient to facilitate surgery on the patient
wherein the surgical system includes a stereotactic frame configured to be fixed to a patient's head; 
wherein the registration fixture is coupled to the stereotactic frame and the tracking data frame is coupled to a mounting arm.

7. (Currently Amended) A surgical robot system comprising: a robot base having a display; a robot arm coupled to the robot base, wherein movement of the robot arm is electronically controlled by the robot base; an end-effector, coupled to the robot arm, containing one or more end-effector tracking markers; a plurality of dynamic reference bases (DRB) each attached to a patient fixture instrument, respectively, wherein the plurality of dynamic reference bases each have one or more tracking markers indicating a position of the respective patient fixture instrument in a navigational space; a registration fixture, having one or more registration markers, indicating a location of a target anatomical structure in the navigational space and one or more registration fiducials indicating a location of the target anatomical structure in an image space; a first camera system and a second camera system, the first and second camera systems able to detect the one or more tracking markers of the plurality of dynamic reference bases; wherein the surgical robot system is configured to associate the location of the target anatomical structure with each of the patient fixture instruments in the navigational space and the image space taking into account (1) a relationship between the one or more registration markers and the one or more fiducials and (2) a relationship between the registration markers and the markers of the at least two dynamic reference bases, and wherein each of the patient fixture instruments are located in a position different from the target anatomical structure, wherein the robot arm is configured to selectively move an end effector along a x, y , and z axes and configured for selective rotation about one of the x, y, and z axes based on a chosen surgical procedure, and wherein position data from each one of the dynamic reference bases is continuously given an accuracy weight and the position data from the more accurate dynamic reference base is weighed more strongly than the position data from the less accurate dynamic reference base for tracking patient anatomy without the need to recalibrate the dynamic reference bases
1. A surgical system comprising: 
an intraoperative surgical tracking computer comprising: 
a processor circuit; and 
a memory comprising machine-readable instructions configured to cause the processor circuit to: 
provide a medical image volume defining an image space, the medical image volume comprising: an anatomical feature of a patient; 
a registration fixture comprising a plurality of fiducial markers; 
wherein the registration fixture is configured to be fixed with respect to the anatomical feature of the patient
based on the medical image volume, determine a position of each fiducial marker of the plurality of fiducial markers with respect to the image space; 
determine, based on the determined positions of the plurality of fiducial markers, a position and orientation of the registration fixture with respect to the anatomical feature; 
provide a tracking data frame defining a tracking space, the tracking data frame comprising positions of a first plurality of tracked markers that are fixed with respect to the registration fixture; and 
based on the tracking data frame, determine a position of the anatomical feature with respect to the first plurality of tracked markers in the tracking space; and a surgical robot comprising: 
a robot arm configured to position a surgical end-effector; and a controller connected to the robot arm, wherein the controller is configured to perform operations comprising: 
based on the tracking data frame, determining a position of the robot arm with respect to the tracking space; 
determining, based on the determined position and orientation of the anatomical feature with respect to the tracking space and the determined position and orientation of the robot arm with respect to the tracking space, a position and orientation of the anatomical feature with respect to the robot arm; and 
controlling movement of the robot arm based on the determined position and orientation of the anatomical feature with respect to the robot arm to position the surgical end-effector relative to a location on the patient to facilitate surgery on the patient
wherein the surgical system includes a stereotactic frame configured to be fixed to a patient's head; 
wherein the registration fixture is coupled to the stereotactic frame and the tracking data frame is coupled to a mounting arm.

17. A robotic system comprising: a robotic arm coupled to a base; a display coupled to the base; an imaging device operationally coupled to the robotic arm and the display; a processor circuit; and a memory comprising machine-readable instructions configured to cause the processor circuit to: provide a medical image volume defining an image space, the medical image volume comprising: an anatomical feature of a patient; a registration fixture that is fixed with respect to the anatomical feature of the patient; and a plurality of fiducial markers that are fixed with respect to the registration fixture; based on the medical image volume, determine, for each fiducial marker of the plurality of fiducial markers, a position of the fiducial marker with respect to the image space; determine, based on the determined positions of the plurality of fiducial markers, a position and orientation of the registration fixture with respect to the anatomical feature; provide a tracking data frame defining a tracking space, the tracking data frame comprising positions of a first plurality of tracked markers that are fixed with respect to the registration fixture; and based on the tracking data frame, determine a position of the anatomical feature with respect to the first plurality of tracked markers in the tracking space, an electrode configured to be positioned within the anatomical feature, wherein the anatomical feature is a cerebral cortex.


Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10893912. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the claims mentioned above of the instant application are also recited in the claims mentioned above of the U.S. Patent.
Instant Application 16362879
U.S. Pat. No. 10893912
6. (Currently Amended) A surgical robotic system for use in cranial surgical procedures comprising: a robotic base, a display and a robotic arm extending from the robot base, an end effector coupled to the robotic arm and configured to hold a surgical instrument for use in cranial surgical procedures; a stereotactic frame configured to be fixed to a patient's head; an imaging device operationally coupled to the robotic system and the stereotactic frame; a registration fixture that is configured to be fixed to an anatomical feature of the patient; a plurality of fiducial markers that are fixed with respect to the registration fixture; a controller connected to the robot arm, wherein the controller is configured to perform operations including controlling movement of the robot arm based on a determined position and orientation of the anatomical feature with respect to the robot arm to position the surgical end-effector relative to a location on the patient to facilitate the cranial surgery on the patient wherein the registration fixture is coupled to the stereotactic frame and the plurality of fiducial markers are coupled to a mounting arm.
1. A surgical robot system comprising:
a robot base having a display;
a robot arm coupled to the robot base, wherein movement of the robot arm is electronically controlled by the robot base; and
an end-effector, coupled to the robot arm, containing one or more end-effector tracking markers;
wherein the robot base is in electronic communication with the robot arm and the end effector,
wherein the one or more end-effector tracking markers are configured to be detected by a camera system and the display is configured to indicate a location of the end-effector in relation to at least one of the robot base and the robot arm,
wherein the robot arm is configured to selectively move the end-effector along the x, y, and z axes and configured for selective rotation about one of the x, y, and z axes,
wherein the robot arm does not provide six degrees of freedom,
wherein the robot arm is configured to position the end-effector in location to optimize the placement of pedicle screws.
Regarding claim 6, a surgical robotic system for use in cranial surgical procedures comprising: 
a robotic base, a display and a robotic arm extending from the robot base, an end effector coupled to the robotic arm and configured to hold a surgical instrument for use in cranial surgical procedures;
a stereotactic frame configured to be fixed to a patient's head; 
an imaging device operationally coupled to the robotic system and the stereotactic frame; 
a registration fixture that is fixed with respect to an anatomical feature of the patient; a plurality of fiducial markers that are fixed with respect to the registration fixture; 
a controller connected to the robot arm, wherein the controller is configured to perform operations including controlling movement of the robot arm based on a determined position and orientation of the anatomical feature with respect to the robot arm to position the surgical end-effector relative to a location on the patient to facilitate the cranial surgery on the patient.

4. A surgical robot system comprising:
a robot base having a display;
a robot arm coupled to the robot base, wherein movement of the robot arm is electronically controlled by the robot base; and
an end-effector, coupled to the robot arm, containing one or more end-effector tracking markers;
wherein the robot base is in electronic communication with the robot arm and the end effector,
wherein the one or more end-effector tracking markers are configured to be detected by a camera system and the display is configured to indicate a location of the end-effector in relation to at least one of the robot base and the robot arm,
wherein the robot arm is configured to selectively move the end-effector along the x, y, and z axes, wherein the robot arm does not provide six degrees of freedom,
wherein the robot arm is configured to position the end-effector in location to optimize the placement of pedicle screws.


Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10653497. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the claims mentioned above of the instant application are also recited in the claims mentioned above of the U.S. Patent.

	
Instant Application 16362879
U.S. Pat. No. 10653497
Regarding claim 6, a surgical robotic system for use in cranial surgical procedures comprising: 
a robotic base, a display and a robotic arm extending from the robot base, 
an end effector coupled to the robotic arm and configured to hold a surgical instrument for use in cranial surgical procedures;
 a stereotactic frame configured to be fixed to a patient's head; an imaging device operationally coupled to the robotic system and the stereotactic frame; 
a registration fixture that is fixed with respect to an anatomical feature of the patient; 
a plurality of fiducial markers that are fixed with respect to the registration fixture; 
a controller connected to the robot arm, wherein the controller is configured to perform operations including controlling movement of the robot arm based on a determined position and orientation of the anatomical feature with respect to the robot arm to position the surgical end-effector relative to a location on the patient to facilitate the cranial surgery on the patient.

1. A surgical robot system comprising:
a dynamic reference base adapted to attach to a patient fixture instrument, wherein the dynamic reference base has reference retroreflective markers, which are configured to be tracked by a camera system, indicating a position of the patient fixture instrument in a camera coordinate system associated with the camera system;
a temporary registration fixture device adapted to be temporarily attached to the patient and having:
temporary retroreflective markers trackable by the camera system, indicating a location of a target anatomical structure in the camera coordinate system and
radiopaque markers indicating a location of the target anatomical structure in an image coordinate system defined by an imaging system, the temporary retroreflective markers being in a fixed position relative to the radiopaque markers;
wherein the surgical robot system has a processor configured to perform an initial registration of the target anatomical structure from the imaging coordinate system to the camera coordinate system by associating a spatial location of the radiopaque markers of the temporary registration fixture device in the image coordinate system to a spatial location of the retroreflective markers of the temporary registration fixture device in the camera coordinate system based on the fixed position relationship of the temporary retroreflective markers relative to the radiopaque markers;
wherein the processor of the surgical robot system is configured to transfer the initial registration of the target anatomical structure relative to the temporary registration fixture device to a subsequent registration of the target anatomical structure relative to the dynamic reference base based on a relative position relationship between the temporary retroreflective markers and the reference retroreflective markers; and
wherein the dynamic reference base is configured to track the target anatomical structure in the camera coordinate system after the subsequent registration occurs.

Regarding claim 6, a surgical robotic system for use in cranial surgical procedures comprising: 
a robotic base, a display and a robotic arm extending from the robot base, an end effector coupled to the robotic arm and configured to hold a surgical instrument for use in cranial surgical procedures;
a stereotactic frame configured to be fixed to a patient's head; 
an imaging device operationally coupled to the robotic system and the stereotactic frame; 
a registration fixture that is fixed with respect to an anatomical feature of the patient; a plurality of fiducial markers that are fixed with respect to the registration fixture; 
a controller connected to the robot arm, wherein the controller is configured to perform operations including controlling movement of the robot arm based on a determined position and orientation of the anatomical feature with respect to the robot arm to position the surgical end-effector relative to a location on the patient to facilitate the cranial surgery on the patient.

12. A surgical robot system comprising:
a temporary registration fixture adapted to be temporarily attached to a patient and having initial optical markers trackable by a camera system and radiopaque markers detectable by image analysis and at a fixed position from the initial optical markers;
a dynamic reference base adapted to attach to a patient fixture and having reference optical markers trackable by the camera system;
a processor configured to perform an initial registration of a target anatomical structure from an imaging coordinate system to a camera coordinate system based on:
detection of the radiopaque markers contained in an image of the anatomical structure taken by an imaging system;
detection of the initial optical markers by the camera system; and
the fixed position relationship between the radiopaque markers and the initial optical markers;
wherein the processor is further configured to transfer the initial registration to a subsequent registration of the target anatomical structure relative to the dynamic reference base based on a relative position relationship between the initial optical markers and the reference optical markers.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FAROUK A BRUCE/Examiner, Art Unit 3793   


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793